Title: From James Madison to Edmund Pendleton, 4 March 1790
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. York March 4. 1790.
Your recommendation of Docr. Morrow was handed me some time ago. I need not tell you that I shall always rely on your vouchers for merit, or that I shall equally be pleased with opportunities of forwarding your wishes.
The only act of much consequence which the present Session has yet produced, is one for enumerating the Inhabitants as the basis of a reapportionment of the Representation. The House of Reps. has been cheifly employed of late on the Report of the Secy. of the Treasury. As it has been printed in all the Newspapers I take for granted that it must have fallen under your eye. The plan which it proposes is in general well digested, and illustrated & supported by very able reasoning. It has not however met with universal concurrence in every part. I have myself been of the number who could not suppress objections. I have not been able to persuade myself that the transactions between the U. S. and those whose services were most instrumental in saving their country, did in fact extinguish the claims of the latter on the justice of the former; or that there must not be something radically wrong in suffering those who rendered a bona fide consideration to lose 7/8 of their dues, and those who have no particular merit towards their Country, to gain 7 or 8 times as much as they advanced. In pursuance of this view of the subject, a proposition was made for redressing in some degree the inequality. After much discussion, a large majority was in the negative. The subject at present before a Committee of the whole, is the proposed assumption of the State debts. On this, Opinions seem to be pretty equally divided. Virga. is endeavoring to incorporate with the measure some effectual provision for a final settlement and payment of balances among the States. Even with this ingredient, the project will neither be just nor palatable, if the assumption be referred to the present epoch, and by that means deprives the States who have done most, of the benifit of their exertions. We have accordingly made an effort but without success to refer the assumption to the State of the debts at the close of the war. This would probably add ⅓ more to the amount of the Debts, but would more than compensate for this by rendering the measure more just & satisfactory. A simple unqualified assumption of the existing debts would bear peculiarly hard on Virginia. She has paid I believe a greater part of her quotas since the peace than Massts. She suffered far more during the war. It is agreed that she will not be less a Creditor on the final settlement, yet if such an assumption were to take place she would pay towards the discharge of the debts, in the proportion of ⅕ and receive back to her Creditor Citizens 1/7 or ⅛, whilst Massts. would pay not more than 1/7 or ⅛, and receive back not less than ⅕. The case of S. Carola. is a still stronger contrast. In answer to this inequality we are referred to the final liquidation for which provision may be made. But this may possibly never take place. It will probably be at some distance. The payment of the balances among the States will be a fresh source of delay & difficulties. The merits of the plan independently of the question of equity, are also controvertible, tho’ on the other side there are advantages which have considerable weight.
We have no late information from Europe more than what the Newspapers contain. France seems likely to carry thro’ the great work in which she has been laboring. The Austrian Netherlands have caught the flame, and with arms in their hands have renounced the Goverment of the Emperor for ever. Even the letharthy [sic] of Spain begins to awake at the voice of liberty which is summoning her neighbors to its standard. All Europe must by degrees be aroused to the recollection and assertion of the rights of human nature. Your good will to Mankind will be gratified with this prospect, and your pleasure as an American be enhanced by the reflection that the light which is chasing darkness & despotism from the old world, is but an emanation from that which has procured and succeeded the establishment of liberty in the New. With highest respect and the warmest regard I am Dear [Sir] Yr. Affete. servt.
Js. Madison Jr
